DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments (04/28/2021) with respect to the art rejection of at least independent claims 1, 13 have been considered but are moot because the new ground of rejection.

Claim Objections
Claims 1, 3-6,  13, 16-17 are objected to because of the following informalities:  
Claim 1, lines 16, 18 the recited “intra symbol” should be “intra-symbol” to match the format used in line 13.

Claim 3 should be amended to depend on claim 1 and not cancelled claim 2.

Dependent claims 4-6 are also objected to since they depend on objected claim 1.


Claim 16 should be amended to depend on claim 13 and not cancelled claim 15. 

Dependent claim 17 is also objected to since it depends on objected claim 13.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 13, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

symbol phase noise interpolation, estimate the phase noise by keeping the extrapolation intervals at the OFDM symbol edges short with respect to intra symbol phase noise interpolation intervals between consecutive PTRS- groups.” This limitation further claims a function (…estimate the phase noise”) of the processor (of line 4). 
Said processor is claimed to be part of the “apparatus for constructing a pre-discrete Fourier transform (DFT) sample sequence…”.

The instant disclosure does not disclose or suggest a processor (the same) performing what is claimed in lines 5-15 and what is claimed in lines 16-19.  The functions claimed in lines 5-15 of claim  1 are performed by a processor (201 of Fig. 2 or 8) whereas the function claimed in lines 16-19 is performed by another processor (which does not construct the pre-DFT sample sequence), refer to processor 301 of Fig. 2 or 8.

Dependent claims 3-6 are also rejected since they depend on rejected claim 1.

Independent method claim 13 has also been amended to recite 
 “and in response to using intra  symbol phase noise interpolation, estimating the phase noise by keeping the extrapolation intervals at the OFDM symbol edges short with respect to intra symbol phase noise interpolation intervals between consecutive PTRS- groups.”  Similar to claim 13 the above the above step is not part of the claimed “method for constructing a pre-discrete Fourier transform (DFT)….” but part of a method performed at a receiver which receives the constructed pre-discrete Fourier Transform 

Dependent claims 16-17 are also rejected since they depend on rejected claim 13 above.

In the art rejection below, claim 1 is interpreted as claiming a system comprising the apparatus of lines (1-3) but also a receiver apparatus in which the claimed “in response to using intra-symbol phase noise interpolation estimate the phase…” takes place. The claimed processor of claim 1 is interpreted as being part of the apparatus and not the receiver apparatus.  A corresponding interpretation is applied to method claim 13, i.e. claim 13 is interpreted as claiming a method for constructing…and estimating phase noise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 13, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 have been amended to claim (lines 17-19) “…by keeping the extrapolation intervals at the OFDM symbol edges short with respect to intra symbol 
The recited “the extrapolation intervals at the OFDM symbol edges” lacks antecedent basis in the claim.  Claim 1 does not previously claim “extrapolation intervals” and “OFDM symbol edges”. The recited “which are placed uniformly within an OFDM symbol” also lacks antecedent basis since claim 13 does not previously claim the one or more PTRS groups are placed uniformly within an OFDM symbol.

Claim 1, based on what is claimed in lines 13-17, i.e. the performing interpolation with a single linear filter, claim 1 the claimed “one or more phase tracking reference signals (PTRS)-groups” should be claiming a plurality of PTRS-groups because it is understood that interpolation has to be performed on at least two PTRS-groups and not one PTRS-group (i.e. it is unclear how interpolation is performed on only one PTRS-group). Claim 13 is also rejected based on the same rationale as the one above for claim 1 (claim 13 claims corresponding subject matter as the one rejected by claim 1). 

Dependent claims 3-6, 16-17 are also rejected since they depend on rejected claims 1 and 13.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717760 “On chunk-based PTRS for UL DFTsOFDM waveform”, Mitsubishi Electric, 3GPP TSG-RAN WG1 #90b, Prague, Czech Republic, 9-13th October 2017, in view of Liu et al. WO 2009/044256.
	With respect to claim 13, as best understood, R1-1717760 discloses: a method for constructing a pre- discrete Fourier transform (DFT) sample sequence for an orthogonal frequency division multiplexing (OFDM)-signal, comprising: constructing, by a user equipment (refer to the title where UL uplink means that the PTRS in the DFTsOFDM is inserted by a user equipment for an UL transmission), a pre-DFT sample sequence (last sentence of page 1, also entire pages 2-3 Chunk positioning in the pre-DFT chunk based approach) with a pre-defined length (Fig. 1b left pattern, refer to the MM pattern for a predefined length of 1 symbol (note that page 4, Alt. 4 implies that the MM insertion is applicable to a predefined length of more than the 1 symbols. Alternatively refer to Fig. 1b right pattern) such that it comprises: data; and one or more phase tracking reference signal (PTRS)-groups (Fig. 1b left side, MM where data (white) and one or more PTRS groups (red/shaded) e.g. the shown one or more PTRS 
	R1-1717760 does not disclose: with a single linear interpolation filter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the linear interpolation of R1-1717760 performed at the receiver with a single linear interpolation filter as taught by Liu et al. which is a known and suitable component (filter) used for linear interpolation.
 
With respect to claim 16, modified R1-1717760 discloses: wherein the pre-DFT sample sequence comprises more than two PTRS-groups and the PTRS-groups are arranged with an equal spacing within the pre-DFT sample sequence (Fig. 1b right pattern shows 4 PTRS groups arranged with an equal spacing among them as shown).

With respect to claim 17, R1-1717760 discloses: wherein B is smaller than a pre-defined value B1 and/or greater than a pre-defined value B2 (For the B=4 of the left pattern B=4 is greater than a B2 value of 2 (which is used as B in the right pattern.  For the B=2 of the right pattern B=2 is smaller than a predefined value B1 (=4 and used by the left pattern. Also page 6, observation 2 refer to the values of K, X).


12.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717760 “On chunk-based PTRS for UL DFTsOFDM waveform”, Mitsubishi Electric, 3GPP TSG-RAN WG1 #90b, Prague, Czech Republic, 9-13th October 2017 (pdf .
As best understood, apparatus claim 1 is rejected based on the rationale used to reject claim 13 above. The modified UE of R1-1717760 which implements the pre-DFT PTRS insertion of the left or right pattern of Fig1b) and the receiver which performs the  claimed estimate the phase noise correspond to the claimed apparatus. 
Neither R1-1717760 nor Liu et al. expressly disclose the apparatus comprising: a processor configured to: (interpreted as  claiming the apparatus at the transmitter side comprises a processor).
In the same field of endeavor, Akkarakaran et al. discloses: an apparatus comprising: a processor configured to ([0021] refer to the apparatus comprising a processor (and a memory comprising instructions executable by the processor) to perform appending or PTRS to the DFT-s-OFDM. Also refer to Fig. 16 disclosing appending PTRS to DFT-s-OFDM performed by an apparatus e.g. UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE of R1-1717760 to comprise a processor (and a memory which comprises instructions executable by the processor)  to implement the PTRS insertion for UL DFT-s-OFDM using a known and suitable implementation for the UE of R1-1717760 ([0021], [0114] of Akkarakaran et al.).  

Claims 3-4 are rejected based on the rationale used to reject claims 16-17 above.



With respect to claim 6, modified R1-1717760 discloses: wherein the processor is configured to construct at least two consecutive pre-DFT sample sequences having a PTRS-group located at a pre-defined position located B samples before the end of the respective pre- DFT sample sequence (Fig.1b, left and right patterns for MM applied to more than the 1 symbol shown in the Figure. Refer to page 4 Alt. 4 “…each pre-DFT symbol is cut into X equal parts, K PTRS samples are inserted in the middle of each part”).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        06/21/2021